El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Ruperto Haddock sostiene que una denuncia presentada contra él por el delito de portar armas prohibidas es insuficiente. Entre otras cosas sostiene que no se alegó suficientemente que él portara la pistola en una vía pública o fuera de su casa. La denuncia dice que el delito fué cometido en Santurce, en la Avenida Borinquen, esquina de la calle Cortijo. Esta era, prima facie, una alegación suficiente de portar, un arma en una vía pública.
El apelante también dio algún énfasis al hecho alegado de que la pistola le fué ocupada en su propia casa. Necesariamente la alegación de que la pistola le fué ocupada en su propia casa era superflua si la denuncia demostraba suficientemente el sitio en que el delito fué efectivamente cometido.

Debe confirmarse la sentencia.